Case 1:21-cr-00107-GBD Document 11 Filed 03/10/21 Page 1 of 3

i
+

AERIS 9
ene

UNITED STATES DISTRICT COURT pee on gm
SOUTHERN DISTRICT OF NEW YORK _ EMP 3

Pe

  

   

 

 

a
i
sen ests tom eomnamnonangaoman f
UNITED STATES OF AMERICA, = FISMAR 1 29a |
. ORDER
-against-
DAVID CHUNG. 21 Crim. 107-2 (GBD)

Defendant.

GEORGE B. DANIELS, United States District Judge:

This Order is entered, pursuant to Federal Rule of Criminal Procedure 5(f), to confirm the
Government’s disclosure obligations under Brady yv. Maryland, 373 U.S. 83 (1963), and its
progeny, and to summarize the possible consequences of violating those obligations.

The Government must disclose to the defense all information "favorable to an accused”
that is "material either to guilt or to punishment" and that is known to the Government. Jd. at 87.
This obligation applies regardless of whether the information would itself constitute admissible
evidence. The Government shall disclose such information to the defense promptly after its
existence becomes known to the Government so that the defense may make effective use of the
information in the preparation of its case.

As part of these obligations, the Government must disclose any information that can be
used to impeach the trial testimony of a Government witness within the meaning of Giglio vy.
United States, 405 U.S. 150 (1972), and its progeny. Such information must be disclosed
sufficiently in advance of trial in order for the defendant to make effective use of it at trial or at
such other time as the Court may order.

The foregoing obligations are continuing ones and apply to materials that become known

to the Government in the future. These obligations also apply to information that is otherwise

 

 
Case 1:21-cr-00107-GBD Document 11 Filed 03/10/21 Page 2 of 3

subject to disclosure regardless of whether the Government credits it. In the event the Government
believes that a disclosure under this Order would compromise witness safety, victim rights,
national security, a sensitive law-enforcement technique, or any other substantial government
interest, it may apply to the Court for a modification of its obligations, which may include in
camera review and/or withholding or subjecting to a protective order all or part of the information
otherwise subject to disclosure.

For purposes of this Order, the Government has an affirmative obligation to seek all
information subject to disclosure under this Order from all current or former federal, state, and
local prosecutors, law enforcement officers, and other officers who have participated in the
prosecution, or investigation that led to the prosecution, of the offense or offenses with which the
defendant is charged.

If the Government fails to comply with this Order, the Court, in addition to ordering
production of the information, may:

(1) specify the terms and conditions of such production;

(2) grant a continuance;

(3) impose evidentiary sanctions;

(4) impose contempt or other sanctions on any lawyer responsible for violations of the

Government’s disclosure obligations, or refer the matter to disciplinary authorities;

(5) dismiss charges before trial or vacate a conviction after trial or a guilty plea; or

(6) enter any other order that is just under the circumstances.

 
Case 1:21-cr-00107-GBD Document 11 Filed 03/10/21 Page 3 of 3

Dated: New York, New York
March 10, 2021
SO ORDERED.

“iva, B. Dorks

B. DANIELS
ied tates District Judge

 

 
